Title: From Alexander Hamilton to Henry Knox, 14 March 1799
From: Hamilton, Alexander
To: Knox, Henry



New York March 14. 1799
My Dear Sir

The inclosed letters, as I conclude from others which accompanied them, have been a long time getting to hand. There was a moment, when their object seemed to present itself as one not intirely chimerical—but the probability has diminished. Tis however a thing on which the mind may still speculate as in the Chapter of extraordinary events which characterise the present wonderful epoch.
My judgment tells me, I ought to be silent on a certain subject—but my heart advises otherwise and my heart has always been the Master of my Judgment. Believe me, I have felt much pain at the idea that any circumstance personal to me should have deprived the public of your services or occasioned to you the smallest dissatisfaction. Be persuaded also that the views of others, not my own, have given shape to what has taken place—and that there has been a serious struggle between my respect and attachment for you and the impression of duty. This sounds, I know, like affectation, but it is nevertheless the truth. In a case, in which such great public interests were concerned, it seemed to me the dictate of reason and propriety, not to exercise an opinion of my own, but to leave that of others, who could influence the issue, to take a free course. In saying this much my only motive is to preserve, if I may, a claim on your friendly disposition towards me, and to give you some evidence that my regard for you is unabated.
Adieu My Dear Sir   Very much Yrs.

A Hamilton
General Knox

